Title: To Thomas Jefferson from Richard Henry Lee, 3 May 1779
From: Lee, Richard Henry
To: Jefferson, Thomas



Dear Sir
Philadelphia May the 3d. 1779

Always attentive to your commands, I have obtained here, and now inclose you the song and the receipt you desired. I once had both of them at home, but they are mislaid among a mass of papers, so that I could find neither previous to my leaving Chantilly, or your request would then have been complied with. I hope you have received the pamphlet I sent you some weeks ago entitled “Observations on the American revolution” containing a collection of the most material congress papers with a few remarks interspersed, in order to shew in one comprehensive view the progress of our glorious revolution, and to rectify some false representations of the British Commissioners. This pamphlet was sent by an Express that came here from Mr. Harvey, and returned to Williamsburg, with intention to follow Mr. Harvey to Albemarle if he found him not at the former of these places. I wish it were in my power to entertain you with news, but we are here as void of that as if profound peace reigned thro’ out the world. We have not heard from Europe for four months and altho there then seemed a disposition in many Powers to restore the general tranquility, yet all were industriously preparing for war, and some being actually engaged, the fate of millions hung in doubtful ballance.
The armies here continue quiet within their quarters. That of the enemy by their late embarkation of nine regiments, rendered too weak for taking the field, must content itself with holding N. York as the Gibralter of N. America. If we can baffle the Southern invasion, it [is] clear to me that the game will be presently up with our enemies, and that they will be compelled by inevitable necessity to be content with the loss of thirteen flourishing states. A very fit consequence of the foolish and wicked attempt to reduce to slavery so many free useful, and affectionate friends. I hope that when you and my other friends consider all things, that you will not blame me for send[ing] my resignation to the Assembly. I am realy injured in my health by such continued, close application; and a long neglected numerous family demands some attention. Add to these, that persecuted as I have been by the united voice of toryism, peculation, faction, envy, m[alice] and all uncharitableness, nothing but the certain prospect of doing essential service to my country can compensate for the injuries I receive. It would content me indeed to sacrifice every considerat[ion] to the public good that would result from such persons as yourse[lf,] Mr. Wythe,  Mr. Mason and some others being in Congress. I would wi[th] persevering ardor press thro every difficulty in conjunction with such Associates. I am informed that Colo. Blackburn intends to propose a bi[ll] this Session for the relief of Landlords. I should suppose that the wisd[om] and justice of the Legislature can and will devise some remedy for the [relief] of this class of people among us. I am one, who have the misfortune to [see] myself and family nearly ruined by the retrospective effect of our law. Almost the whole of my landed estate was rented out some years before [the] war for low cash rents, and under the faith of existing law which secur[ed] me specie for my rents. The vast sums of paper money that have been issued (this being now a tender for the discharge of rents growing from old contracts) and the consequent depreciation, has well nigh effected an entire transfer of my estate to my Tenants. This year Sir, the rents of 4000 acres of fine Land will not buy me 20 barrels of Corn! I am very far from desiring that the law should place these contracts litterally as they were, but substantially so, if it seems just that they should be. When the Tenant agreed to pay me £6. for an hund. acres rent he could not sell his Tobo. for more than 16 or 18 shillings an hundred. Now he sells his Tobo. for £10 and 12 per Cent. It does not appear to me that the public good can be concerned in thus transfering the property of Landlords to their Tenants. But public justice demands that the true meaning and genuine spirit of contracts should be complied with. It appears to me that an Act of Commutation might set this business right by directing the payment in produce at the prevailing price of such produce when the Contracts were made, leaving this to be settled by the Courts annually as they formerly did in the case of exchange. I well know your love of justice to be such that your approbation will be given to any proper plan for doing right in the premisses. For my own part, I am willing to suffer every thing rather than injure the public cause, but in the present state of things I can see no possibility of public injury from thus rendering private justice. I am with much esteem and regard dear Sir your most obedient and very humble Servant,

Richard Henry Lee

